Citation Nr: 1635621	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  11-01 858	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia
 

THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include pes valgus planus deformity and hallux abducto.


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel











INTRODUCTION

The Veteran served on active duty from July 1988 to March 1989.  He also had a period of active duty for training (ACDUTRA) from March 10, 1990 to March 23, 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina.  

This case was previously remanded in May 2013 and April 2015.  The most recent April 2015 Board remand afforded the Veteran a VA examination, which occurred August 2015.  Thereafter, the Board determined further development was required and, in March 2016, the Board requested a medical expert opinion from the Veterans Health Administration (VHA), pursuant to 28 C.F.R. § 20.901 (2015).  The opinion was received in May 2016, which was sent to the Veteran at his current mailing address of record.


FINDING OF FACT

The current bilateral foot disorder, to include pes valgus planus deformity and hallux abducto is not related to active service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disorder, to include pes valgus planus deformity and hallux abducto have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.57 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard August 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel record have been obtained.  Post-service private treatment records have also been obtained.

The Veteran was afforded an August 2015 VA examination, pursuant to the April 2015 Board remand.  The Board also obtained a May 2016 VHA expert medical opinion regarding the Veteran's claim.  An additional examination is not necessary as the Board finds that such opinion is adequate for adjudication of the claim because it considered all of the pertinent evidence of record, to include statements of the Veteran and prior private medical reports, and the opinion provided complete rationales, relying on and citing to the record.

The Board notes that recent correspondence sent to the Veteran has been returned as undeliverable.  The returned mail was listed as "return to sender, unable to forward."  This includes the March 2016 notification letter that an additional medical opinion was being requested from VHA.  Also returned was the June 2016 letter enclosing the physician's May 2016 opinion and indicating that the Veteran had 60 days from the date of such letter to review the opinion and submit additional evidence or argument.  The Board notes the Veteran has a duty to keep VA appraised of his whereabouts.  VA sent the notice letters to the Veteran's last known address of record and the Veteran has a duty to notify VA of any change of address.  The duty to assist "is not always a one-way street"; and "[i]f a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, although VA's duty to assist has been frustrated, it has met.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015). "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran seeks entitlement to service connection for a bilateral foot disability, to include pes valgus planus deformity and hallux abducto.  The Veteran noted in a May 2009 statement that upon entering boot camp in 1988, he was exposed to excessive running, excessive weight bearing packs, and painful boot drills which required driving the heal downward into the pavement in order to create a uniform marching beat on the parade deck.  He indicated these drills were uncomfortable and caused lower extremity pain in his feet which transferred to his shins and knees.

The Veteran's service treatment records reflect that his enlistment examination in October 1987 and separation examination in March 1989, showed normal feet and lower extremities.  However, other service treatment records and records immediately after service, noted lower extremity complaints.  A service treatment record from October 1988 indicated shin splints and other right lower extremity discomfort.  The record reflects the Veteran began receiving treatment in February 1990 from Dr. A.J.  An April 1990 private record from Dr. A.J. diagnosed the Veteran with bilateral moderate hallux abductovalgus, metatarsus primus abductus and bilateral pes valgo planus.  Further, a May 1990 record indicated the Veteran had suffered pain and aching in his feet for approximately three years, and that it had gotten progressively worse.

Additional post-service treatment includes a private treatment record from May 14, 2008 in which the examiner indicated the Veteran was suffering from chronic foot pain, which began when he was in service.  Further, a May 29, 2008 private treatment record similarly noted hallux valgus and stated the Veteran's resolving degenerative joint disease was exacerbated by his activities, such as sports and his service.

With this evidence, the Board finds that the current disability and in-service injury criterion are satisfied.  The case turns on whether the current bilateral foot condition is related to the Veteran's active service.

The Veteran was afforded an August 2015 VA examination, pursuant to the April 2015 Board remand to determine the nature and etiology of his bilateral foot disorder.  The examiner diagnosed the Veteran with pes planus and hallux valgus.  The Veteran reported to the examiner that pain in both feet began in basic training which intensified throughout service.  He reported he could not keep up with the duties and therefore was released.  The examiner noted functional loss and limitation of motion with both feet, along with mild degenerative changes.  However, the examiner concluded the Veteran's bilateral foot pain did not have its clinical onset in service.  She reported the service treatment records were negative for complaints of and treatment for a foot condition.  She also indicated no objective evidence was identified showing a foot condition related to active service, or the Veteran's Reserve service.

The examiner did not discuss the private medical reports from immediately after service, did not discuss the medical evidence from 2008 which related the Veteran's foot condition to service, and did not discuss the Veteran's lay statements supporting his claim.  Thus, the opinion is not particularly persuasive and, while it weighs against the claim, it has only limited probative value.

The Board obtained an additional expert medical opinion from a podiatrist, which was received May 2016.  The May 2016 podiatrist concluded that after extensive review of the Veteran's record, it is less than 50 percent likely that his current bilateral foot disability is related to or had its onset during his active service, including his period of ACDUTRA.  He noted the Veteran's consistent complaints of conditions such as foot pain, knee pain and lower leg pain, typically on the right side.  He further noted the various diagnoses in the record and treatment the Veteran received, including stretching, corticosteroid injection, oral anti-inflammatory medications, physical therapy and use of orthoses in shoes.  He stated that this treatment afforded the Veteran improvement but did not resolve his conditions.

Additionally, he indicated pes valgo planus (flat foot) describes a condition where the medial arch of the foot excessively flattens on walking/bearing weight and that this condition is typically congenital.  He noted with increased activity and age, pes planus typically can lead to other conditions in the foot and lower extremity, since the time of entering service.  He further indicated that other than the October 1988 service record in which shin splints were diagnosed, the Veteran's treatment for lower extremity complaints were with civilian physicians.  The examiner noted the Veteran consistently complained of symptoms resulting in diagnoses that would typically arise from his congenital pes planus and he consistently stated that his symptoms had their onset in service.  Further, the examiner concluded the Veteran's symptoms related to his bilateral foot disabilities did have their onset in service; however, the underlying cause of the symptoms appeared to consistently be his congenital condition of pes planus.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current bilateral foot disorder is related to his service.  In this regard, the Board accords great probative weight to the May 2016 VA examiner's opinion.  The examiner considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In this regard, the Board notes the positive medical evidence submitted from the May 14, 2008 and May 29, 2008 private reports.  As noted previously, a private treatment record from May 14, 2008 indicated the Veteran was suffering from chronic foot pain, which began when he was in service and a May 29, 2008 private treatment record noted hallux valgus and that the Veteran's resolving degenerative joint disease was exacerbated by his activities, including service.  While, these 2008 reports support the Veteran's claim, they essentially offer conclusory opinions without thorough rationale.  However, the May 2016 VA opinion reviewed the entire claims file, including all relevant evidence, and his opinion reflected consideration of all relevant facts and evidence while providing a detailed rationale for the conclusions reached.  See Nieves-Rodriguez, 22 Vet. App. at 295 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Board notes the Veteran has indicated throughout his claim that his current foot condition began in service.  His January 2011 substantive appeal indicated that he experienced foot and other lower extremity pain during boot camp, but was unsure of how much information was acceptable for him to give the physician on duty.  He reported that he did not elaborate fully on the origin of the pain, at that time, as the physician knew of the appropriate treatment.  The Board notes the Veteran is competent to report pain, discomfort, or other symptoms which are within of his personal experience.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).

However, the etiology of conditions such as bilateral pes planus and bilateral hallux abductovalgus are not simple medical conditions in which the Veteran is competent to determine.  The etiology of such conditions falls outside the realm of common knowledge of a lay person as it requires a certain amount of medical training and expertise to determine.  The Veteran has not shown that he is qualified through education, training, or experience to offer medical conclusions on complex medical conditions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, the Veteran's opinion regarding the etiology of his foot conditions is afforded less probative weight than the expert podiatrist.  Here, the most probative medical opinion of record concludes that the Veteran's foot condition is less likely than not related to service.  The Board finds the May 2016 VA podiatrist's opinion to be of greater probative value than the May 2009 private physician's opinion and the Veteran's lay contentions of record.

In summary, the most probative evidence of record indicates the Veteran's current bilateral foot disorder, to include pes valgus planus deformity and hallux abducto, was not related to service.  Notably, the congenital condition of flatfeet is a congenital abnormality which is not compensable as compared to the acquired condition.  See 38 C.F.R. § 4.57 (2015).  Accordingly, the preponderance of the evidence is against the claim of service connection for a bilateral foot disorder; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for a bilateral foot disorder, to include pes valgus planus deformity and hallux abducto, is denied




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


